Matter of Attorneys in Violation of Judiciary Law § 468-a (Battis) (2018 NY Slip Op 00778)





Matter of Attorneys in Violation of Judiciary Law § 468-a (Battis)


2018 NY Slip Op 00778


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND WINSLOW, JJ. (Filed Jan. 17, 2018.)


&em;

[*1]MATTER OF ATTORNEYS IN VIOLATION OF JUDICIARY LAW § 468-a AND 22 NYCRR 118.1. ATTORNEY GRIEVANCE COMMITTEES FOR THE FOURTH JUDICIAL DEPARTMENT, PETITIONER. MARY C. BATTIS, RESPONDENT.

MEMORANDUM AND ORDER
Order entered terminating suspension and granting application for reinstatement to the practice of law.